           Case 8:20-bk-03608-CPM     Doc 65-12     Filed 05/26/20   Page 1 of 3




                             Exhibit 10—April 10, 2020, Letter




DOCS_DE:228658.7 18037/004
                      Case 8:20-bk-03608-CPM        Doc 65-12   Filed 05/26/20     Page 2 of 3




        April 10, 2020                                                                 Daniel M. Eliades

                                                                                       D 973.848.4018
                                                                                       daniel.eliades@klgates.com


        Via E-Mail and Federal Express
        Jay D. Johns, President
        IHOP Restaurants, LLC
        450 North Brand Boulevard
        Glendale, California 91203

        Re:       CFRA, LLC and CFRA Tri-Cities, LLC

        Dear Mr. Johns:

        This firm represents Valley National Bank (“VNB”), successor in interest to USAmeriBank, and
        Raymond James Bank, NA (“RJB”) in their capacities as “Lenders” under a loan to CFRA, LLC
        (“CFRA”) and CFRA Tri-Cities, LLC (“CFRA Tri-Cities” and, together with CFRA, the
        “Borrowers”) in the principal amount of $26,000,000 (the “Loan”). The Loan is evidenced by
        various agreements and related documents that are collectively referred to as the “Bank Credit
        Agreements”. The Bank Credit Agreements include a Security Agreement conveying Lenders’
        security interests in property used by the Borrowers in connection with forty-nine (49) restaurants
        operated under franchise agreements with IHOP Restaurants, LLC and/or its subsidiaries and
        affiliates (collectively, “IHOP”).

        By letter of March 24, 2020, Borrowers advised IHOP that: (i) Borrowers had closed twenty-eight
        (28) of the restaurants owned and previously operated by Borrowers, and that Borrowers have no
        intention of re-opening these restaurants; and (ii) Borrowers’ remaining twenty-one (21)
        restaurants would remain open and operate on a reduced schedule for an undetermined period of
        time. By letter of March 24, 2020, Borrowers similarly advised Lenders that Borrowers: (i) had
        lost 85% to 90% of their revenue; (ii) had closed twenty-eight (28) restaurants and that twenty-one
        (21) restaurants would operate on reduced schedules; and (iii) requested a $2,500,000 “additional
        credit line” from Lenders.

        Lenders understand that Borrowers now intend to cease operations at the twenty-one (21)
        restaurants they had been operating on reduced schedules.




K&L GATES LLP
ONE NEWARK CENTER TENTH FLOOR NEWARK NJ 07102
T +1 973 848 4000 F +1 973 848 4001 klgates.com
Anthony P. La Rocco, Managing Partner, New Jersey
304680475 v1
               Case 8:20-bk-03608-CPM     Doc 65-12     Filed 05/26/20     Page 3 of 3


Jay D. Johns, President
April 10, 2020
Page 2


Attached is a copy of a default notice and notice of material adverse change that was issued by
Lenders to Borrowers and CFRA Holdings, LLC (“CFRA Holdings”) on April 9, 2020.

Lenders request a call with the IHOP business and legal team at its earliest convenience to discuss
this matter. Please let me know when your team may be available for a call. My e-mail address
is daniel.eliades@klgates.com and my cell phone number is 201 741-7409. Thank you.

Very Truly Yours,

/s/ Daniel M. Eliades

Daniel M. Eliades

cc:      Bryan R. Adel
         Senior Vice President, Legal, General Counsel and Secretary
         Dine Brands Global
         450 N. Brand Blvd., 7th Floor
         Glendale, CA 91203




                                                2
304680475 v1                                                                               April 8, 2020
